Citation Nr: 1823580	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 313A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right ulnar neuropathy.

3.  Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from March 1993 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination to determine the severity of his irritable bowel syndrome and right ulnar neuropathy in June 2011.  The Board finds that more current VA examinations are needed to properly rate the current severity of his disabilities.  Specifically, the Veteran has reported in his September 2014 substantive appeal that he now has weakness in his right hand and is unable to use his hand and wrist properly.  The Veteran's representative also essentially contended in an April 2016 brief that the Veteran's episodes of bowel disturbance are severe with more or less constant abdominal distress.  VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran had a VA examination for low back pain in June 2011.  He reported that his low back pain began when he slipped and fell on his low back in 2007.  The examination reflects that an x-ray of the lumbar spine was normal, and the Veteran had normal range of motion.  In the September 2014 substantive appeal, the Veteran stated that he has severe back pain which has required back surgery.  The treatment records related to his back surgery should be obtained.

The Board finds that a new VA examination of the back is also necessary.  The June 2011 VA examination did not include an etiology opinion, as the examination showed a normal x-ray and normal clinical findings.  In Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the Court held that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  The Veteran should also be afforded a new VA examination to determine the etiology of his low back disability, including low back pain. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization for any treatment records for the low back disability.  If the Veteran returns a completed authorization, obtain the records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to assess the severity of irritable bowel syndrome.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed. 

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

3.  Schedule the Veteran for a VA examination to assess the severity of right ulnar neuropathy.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.
  
The examiner should indicate whether right ulnar neuropathy more nearly approximates mild, moderate, or severe incomplete paralysis or complete paralysis of the ulnar nerve.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back pain.  The claims file must be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Diagnose any current low back disability.

b.   Provide an opinion as to whether any current low back disability, including low back pain, was at least as likely as not (50 percent or greater likelihood) incurred in service.

The examiner should consider the complaints of  back pain that were noted during service in September 2010 and November 2010.   

The examination report must include a complete rationale for all opinions offered.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



